Order modified by reducing the counsel fee to the sum of $1,000, and by providing that the award of alimony at the rate fixed is upon condition that plaintiff agree to an immediate trial of the issues herein before a referee, with leave to plaintiff to apply for additional counsel fee in case the trial before the referee prove to be a protracted one, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Clarke, P. J., Laughlin, Dowling, Page and Greenbaum, JJ.